DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed November 18, 2021.
	Claims 21-34 and 36-40 are pending.  Claims 1-20 are canceled.  Claims 21-22, 30, 36-37 and 40 are amended.  Claim 21 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 23, 2020.
Allowable Subject Matter
Claims 21-34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, there is no teaching or suggestion in the prior art of record to provide the recited memory cell transistor include a first memory cell transistor, and the sequencer is configured to execute an erase operation with the string being selected, execute an erase verify operation after the erase operation, apply a first voltage to the first memory cell in the erase verify operation, execute, after the erase verify operation, NMOS read of the first memory cell transistor and PMOS read of the first memory cell transistor, and correct a value of the first voltage, based on a result of the NMOS read and a result of the PMOS read, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825